NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10186

                Plaintiff-Appellee,             D.C. No.
                                                2:17-cr-00306-JCM-VCF-5
 v.

ARNALDO SANCHEZ TORTEYA, AKA                    MEMORANDUM*
Elroncoluna,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Arnaldo Sanchez Torteya appeals from the district court’s judgment and

challenges his guilty-plea conviction and 96-month sentence for racketeering

conspiracy, in violation of 18 U.S.C. § 1962(d). Pursuant to Anders v. California,

386 U.S. 738 (1967), Sanchez Torteya’s counsel has filed a brief stating that there


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Sanchez Torteya the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Sanchez Torteya waived his right to appeal his conviction and sentence. The

arguments Sanchez Torteya instructed counsel to include in the Anders brief are

covered by the waiver, and our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as to the

validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009). We accordingly dismiss the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                    21-10186